Case: 14-31188      Document: 00513280442         Page: 1    Date Filed: 11/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 14-31188                                FILED
                                                                          November 20, 2015
                                                                             Lyle W. Cayce
CLENANT NICKLES,                                                                  Clerk

                                                 Plaintiff-Appellant

v.

BURL CAIN, Warden, In their official capacity; UNKNOWN DAVIS, Major, In
their official capacity; UNKNOWN WESTBROOK, Captain, In their official
capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-260


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM :*
       Clenant Nickles, Louisiana prisoner # 131849, seeks leave to proceed in
forma pauperis (IFP) on appeal of the district court’s dismissal as frivolous of
his 42 U.S.C. § 1983 action. By moving for leave to proceed IFP, Nickles is
challenging the district court’s certification that his appeal is not taken in good
faith because it is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(5).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31188     Document: 00513280442       Page: 2   Date Filed: 11/20/2015


                                   No. 14-31188

      IFP claims that are time barred are properly dismissed as frivolous
pursuant to § 1915(e)(2)(B)(i), Gonzales v. Wyatt, 157 F.3d 1016, 1019-20 (5th
Cir. 1998), and such dismissals are reviewed for an abuse of discretion,
Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 209). The district court’s denial
of tolling of the limitations period is also reviewed for an abuse of discretion.
Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 2007).
      On appeal, Nickles does not challenge that the Louisiana one-year
statute of limitations governs his complaint and that his April 29, 2014 § 1983
complaint is facially untimely. He asserts, however, that his October 9, 2013
and October 21, 2013 § 1983 complaints were timely filed and that his April
28, 2014 § 1983 complaint should be deemed timely because tolling of
Louisiana’s one-year limitations period is warranted under the Louisiana
doctrine of contra non valentem.
      The record is insufficiently developed for this court to determine whether
Nickles’s appeal raises legal points that are arguable on the merits and
nonfrivolous. Information necessary to evaluate Nickles’s claims on appeal
includes the following: (1) what procedures Nickles was required to follow in
order to properly file a § 1983 complaint, (2) whether Nickles must abide by
the prisoner electronic filing pilot program, (3) whether Nickles was apprised
of the electronic filing procedure if it was applicable to him, (4) whether the
prison had a designated mailbox for electronic federal court filings, if one was
necessary, (5) why Nickles’s October 9, 2013 § 1983 complaint that he placed
in the hands of a prison official for filing was not properly filed with the district
court, and (6) why Nickles’s October 21, 2013 § 1983 complaint that Nickles’s
placed in the prison’s federal court filings mailbox was never received by the
district court when the district court received the other documents Nickles
placed in the same mailbox, such as the letter inquiring on the status of his



                                         2
    Case: 14-31188   Document: 00513280442     Page: 3   Date Filed: 11/20/2015


                                No. 14-31188

October 9, 2013 or October 21, 2013 § 1983 complaint and his April 28, 2014
§ 1983 complaint.
     For the foregoing reasons, we GRANT Nickles’s motion for IFP,
VACATE, and REMAND for further proceedings consistent with this opinion.
We express no opinion regarding proper resolution of this matter.




                                      3